United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2063
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Nicholas Salinas

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: April 16, 2018
                                Filed: April 19, 2018
                                    [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       In this direct criminal appeal, Nicholas Salinas challenges the sentence the
district court1 imposed after he pleaded guilty to a drug charge, pursuant to a written

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
plea agreement. His counsel has moved to withdraw and submitted a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was
substantively unreasonable.

       We conclude that the appeal waiver is enforceable, because our review of the
record demonstrates that Salinas entered into the plea agreement and the appeal
waiver knowingly and voluntarily, see Nguyen v. United States, 114 F.3d 699, 703
(8th Cir. 1997); the argument falls within the scope of the waiver; and no miscarriage
of justice would result from enforcing the waiver, see United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886,
890-92 (8th Cir. 2003) (en banc). Furthermore, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal outside the scope of the waiver.

      Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                     ______________________________




                                         -2-